98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Fred DAVIS, Plaintiff, Appellant,v.HANOVER INSURANCE COMPANY, John F. O'brien, Chairman of TheBoard of Hanover Insurance Company, Defendants, Appellees.
No. 96-1650.
United States Court of Appeals, First Circuit.
Oct. 11, 1996.

Fred Davis on brief pro se.
George R. Suslak and Stanton & Lang on brief for appellees.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
As the record indicates, at the time the instant case was filed in federal district court no judgment had yet entered in state court on the counterclaim of defendants/appellees.  Since all claims had not been adjudicated, plaintiff/appellant had no right at that time to appeal the judgment dismissing his action.  See Litton Business Telephone Systems, Inc. v. Schwartz, 9 Mass.App.Ct. 865, 865, 400 N.E.2d 281, 281 (1979) (dismissing appeal "because the judgment entered ... does not dispose of the counterclaim").  Consequently, he suffered no injury from the alleged failure of the state court to assemble his record for appeal.


2
Affirmed.